FILED
                             NOT FOR PUBLICATION                             AUG 31 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAUL GALLEGOS-CARRILLO,                          No. 06-75134

               Petitioner,                       Agency No. A028-700-894

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Raul Gallegos-Carrillo, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law and constitutional claims, Khan v.

Holder, 584 F.3d 773, 776 (9th Cir. 2009), and we deny the petition for review.

      Gallegos-Carrillo does not challenge the BIA’s determination that he is

removable under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his 1996 conviction for

lewd or lascivious acts with a child under 14 years of age in violation of California

Penal Code § 288(a).

      Contrary to Gallegos-Carrillo’s contention, he is ineligible for relief under

former section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), because his ground of

removability lacks a statutory counterpart in a ground of inadmissibility. See 8

C.F.R. § 1212.3(f)(5); see also Abebe v. Mukasey, 554 F.3d 1203, 1207 & 1208 n.7

(9th Cir. 2009) (en banc).

      Gallegos-Carrillo’s retroactivity and equal protection challenges to the

BIA’s denial of section 212(c) relief are foreclosed by Abebe, 554 F.3d at 1207 &

1208 n.7.

      PETITION FOR REVIEW DENIED.




                                          2                                      06-75134